DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on May 17, 2022.  In particular, claim 1 which has been amended to indicate that at least one of m and n is not zero.  This combination of limitations was not present in the original claims at the time of the preceding action.   Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (JP 2010-18716, please refer to machine translation for mapping) in view of Lin et al (WO 01/70870).
Regarding claim 1, Hayashi teaches a rubber composition ([0001]) obtained by kneading a rubber component (([0011]), a vulcanization accelerator ([0032]), silica ([0028]) and a disulfide compound ([0013]).
The disulfide compound has the following structure: 

    PNG
    media_image1.png
    91
    322
    media_image1.png
    Greyscale

While Hayashi does not explicitly exemplify the recited formula (I), it teaches that Z represents a pyrimidine ring ([0017]).  And gives as an example: 4,4’-bis(2-methyl pyrimidyl)disulfide ([0017]) which has the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Lin teaches a rubber composition which incorporates a pyrimidine compound with the following formula:

    PNG
    media_image3.png
    216
    242
    media_image3.png
    Greyscale
(page 4)
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the pyrimidine ring of Lin as the Z group of Hayashi.  One would have been motivated to do so in order to receive the expected benefit of having a group which imparts a hardness stabilization property to the rubber composition (Lin, page 4).
	Regarding claim 2-4, modified Hayashi teaches that the m and n are 2 and that R1 and R2 can be an alkyl group, such as methyl (Lin, page 4 and examples)
	Regarding claim 5-6, Hayashi teaches that the rubber is a diene rubber such as styrene-butadiene ([0011]).
	Regarding claim 7, Hayashi teaches that the vulcanization accelerator comprises a sulfenamide vulcanization accelerator ([0032]).
	Regarding claim 8-9, Hayashi teaches that the rubber composition is obtained by further mixing and kneading a carbon black ([0029]) and a sulfur compound ([0021]).	Regarding claim 10-11, Hayashi teaches a vulcanized rubber composition obtained by vulcanization the rubber of claim 9 (Examples) which would result in a tire ([0034]).
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (JP 2010-18716, please refer to machine translation for mapping) n view of Lin et al (WO 01/70870) with evidence provided by Hochi (US 2008/0194760)
	The discussion regarding Hayashi in paragraph 4 above is incorporated here by reference.
	Regarding claim 12-15, please refer to the above claims for structure and compositional limitations.  
	Hayashi indicates that the addition of the disulfide compound would inherently improve the abrasion resistance of the vulcanized rubber composition containing silica.  This is also supported by the teaching of Hayashi which states that the disulfide compound reduces heat buildup and fuel consumption ([0002]).  These properties would also indicate an improvement in abrasion resistance of the rubber composition (further evidence provided by Hochi, paragraph [0046]).
Response to Arguments
The claim objections set forth in paragraph 2 and the 35 USC 101 rejection set forth in paragraph 4 and the 35 USC 112 rejection set forth in paragraph 6 of the office action mailed on February 23, 2022 have been withdrawn in light of applicant’s amendment filed on May 17, 2022.
Applicant’s argument:  The structure of Hayashi fails to teach the structure where at least one of m and n is not zero.
Examiner’s response:  This is remedied by the Lin reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764